NUMBER 13-03-350-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




JOSE LUIS DE LA GARZA,	Appellant,


v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 197th  District Court of Cameron County, Texas.



CONCURRING MEMORANDUM OPINION


Before Justices Yañez, Castillo, and Garza

Concurring Memorandum Opinion by Justice Castillo

 
	Assuming without deciding that appellant Jose Luis De La Garza has the right
to appeal under Texas Rule of Appellate Procedure 25.2(a)(2)(B), I concur with the
result the majority opinion reaches.  In particular, I rely on Hatten v. State, 71 S.W.3d
332 (Tex. Crim. App. 2002) to reach the same result in the resolution of the first,
second, and third issues presented.  Regarding the fourth issue presented, I conclude
that the trial court substantially complied with article 26.13 admonishments, orally and
in writing, even though not required to do so.  Johnson v. State, 614 S.W.2d 116,
120 n.1 (Tex. Crim. App. 1981) (en banc).  Further, De La Garza has not shown harm. 
Tex. R. App. P. 44.2.  

								ERRLINDA CASTILLO
								Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Concurring Memorandum Opinion delivered 
and filed this 9th day of June, 2005.